ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_11_EN.txt.                                                                             338



                 DECLARATION OF JUDGE SALAM

[Original English Text]

   Agreement with the operative part of the Opinion — Broad agreement with the
reasoning of the Court — Binding nature of General Assembly resolution 1514 (XV)
as a result of its endorsement by Security Council resolutions — Question of the
possibility of compensation for the Chagossians.

   1. Although I voted in favour of all the subparagraphs of the operative
part of the present Advisory Opinion and essentially concur with the
Court’s reasoning, I consider it necessary to clarify certain points that
should have been addressed by the Court.
   2. In determining the applicable law, the Court sought to ascertain at
what point the right to self-determination became crystallized as a cus-
tomary rule. Above all, it noted the importance of General Assembly
resolution 1514 (XV), which it views as a deﬁning moment in the evolu-
tion of the position of States on decolonization. The Court also cited pre-
vious and subsequent General Assembly resolutions.

   3. I agree with this reasoning, especially since the Court has previously
reiterated that “General Assembly resolutions, even if they are not bind-
ing, may sometimes have normative value” (see paragraph 151 of the
present Advisory Opinion; Legality of the Threat or Use of Nuclear Weap-
ons, Advisory Opinion, I.C.J. Reports 1996 (I), pp. 254-255, para. 70).
However, I think that the Court should have gone further by referring to
relevant resolutions of the Security Council.
   4. Indeed, apart from the fact that General Assembly resolu-
tion 1514 (XV) was adopted by an overwhelming majority, with no votes
against and nine abstentions, I would point out that, when dealing with
questions relating to decolonization between 1960 and 1965, the Security
Council expressly endorsed this resolution. It did so in several resolu-
tions, in particular those relating to the situation in the territories under
Portuguese administration. Thus, in resolution 180 (1963), the Security
Council “[c]onfirms . . . resolution 1514 (XV)” and “[a]ffirms that the
policies of Portugal . . . are contrary to the principles of the Charter and
the relevant resolutions of the General Assembly and of the Security
Council”, before calling upon Portugal to implement the “immediate rec-
ognition of the right of the peoples of the Territories under its administra-
tion to self-determination and independence”. Then, in resolution 183,
adopted ﬁve months later, the Security Council “[c]alls upon all States to
comply with . . . resolution 180 (1963)” which, as indicated above, con-
ﬁrms General Assembly resolution 1514 (XV). Later, in resolution 218,
adopted in 1965 on the same question, the Security Council “[r]eaffirms
the interpretation of the principle of self-determination as laid down

                                                                            247

                separation of the chagos (decl. salam)                    339

in . . . resolution 1514 (XV)”. I would also mention Security Council
resolution 217 (1965) on the situation in Southern Rhodesia, which also
“[r]eaffirms” resolution 1514 (XV).
  5. In addition to its normative value, the fact that resolution 1514 (XV)
was clearly endorsed by the Security Council in the above-mentioned
resolutions attests to its binding nature. I would recall here that Article 25
of the United Nations Charter provides that “[t]he Members of the
United Nations agree to accept and carry out the decisions of the Security
Council in accordance with the present Charter”.
  6. Besides, in addressing the second question submitted by the General
Assembly, the Court rightly states that “the resettlement on the Chagos
Archipelago of Mauritian nationals, including those of Chagossian ori-
gin” is an issue “relating to the protection of the human rights of those
concerned, which should be addressed by the General Assembly during
the completion of the decolonization of Mauritius”. Nonetheless, it is
regrettable that the Court did not expressly mention, in this context, the
possibility of compensation for the Chagossians. Not only did a large
number of participants in the proceedings call the Court’s attention to
this matter, it is also worth noting that the United Nations Human Rights
Committee (as cited in paragraph 126 of the present Advisory Opinion)
had recommended that the United Kingdom ensure that

    “Chagos islanders can exercise their right to return to their territory
    and should indicate what measures have been taken in this regard. It
    should consider compensation for the denial of this right over an
    extended period.” [CCPR/C/GBR/CO/6, para. 22.]

   7. As a ﬁnal note in this regard, I would recall the Wall case, in which
the Court considered that Israel “ha[d] an obligation to compensate, in
accordance with the applicable rules of international law, all natural or
legal persons having suﬀered any form of material damage as a result of
the wall’s construction” (Legal Consequences of the Construction of a
Wall in the Occupied Palestinian Territory, Advisory Opinion, I.C.J. Reports
2004 (I), p. 198, para. 153).

                                               (Signed) Nawaf Salam.




                                                                          248

